COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-376-
CV



IN RE MACKIEL BILLINGSLEY						   RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and the response of Real Party In Interest, the State of Texas.
  On January 15, 2004, the trial court dismissed the causes of action to which the petition relates.  
Accordingly, relator's petition for writ of mandamus is 
DENIED AS MOOT
.



PER CURIAM





PANEL B
:	McCOY, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: January 21, 2004



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.